J-S80038-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    SHAUN DENNIS,                              :
                                               :
                      Appellant                :      No. 3286 EDA 2016

                       Appeal from the Order July 22, 2016
              in the Court of Common Pleas of Philadelphia County,
               Criminal Division at No(s): CP-51-CR-0003566-2016

BEFORE: BOWES, J., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                             FILED MARCH 15, 2018

       Shaun Dennis (“Dennis”) appeals from the Order denying his Motion to

Suppress Evidence. We quash the appeal.

       In March 2016, Dennis was arrested and charged with receiving stolen

property, persons not to possess firearms, possession of a firearm with an

altered manufacturer’s number, firearms not to be carried without license,

carrying firearms on public streets in Philadelphia, and possession of

marijuana.1 On July 20, 2016, Dennis filed the Motion to Suppress Evidence.




____________________________________________


1See 18 Pa.C.S.A. §§ 3925(a); 6105(a)(1); 6110.2(a); 6106(a)(1); 6108;
35 P.S. § 780-113(a)(31).
J-S80038-17


Following a hearing, the trial court denied the Motion. Dennis filed a Motion

for Reconsideration.2

       At some point, Dennis filed a request to file an interlocutory appeal.3

On October 14, 2016, the trial court granted the request. 4 On October 19,

2016, Dennis filed a Notice of Appeal. Thereafter, pursuant to a court Order,

Dennis filed a Pennsylvania Rule of Appellate Procedure 1925(b) Concise

Statement.

       On appeal, Dennis raises the following question for our review: “Did

the lower court abuse its discretion by denying [] Dennis’[s] Motion to

Suppress?” Brief for Appellant at 6 (some capitalization omitted).

       Prior to addressing Dennis’s claim, we must determine whether this

Court has jurisdiction to examine the appeal. See Commonwealth v. Ivy,

146 A.3d 241, 255 (Pa. Super. 2016) (stating that “authority of an appellate

court to conduct review of a pretrial order is a jurisdictional matter.”); see

also id. (stating that “[t]he general rule in criminal cases is that a defendant
____________________________________________


2 The docket and record do not indicate any action on the Motion for
Reconsideration. However, both parties state that the trial court denied the
Motion. See Brief for Appellant at 7; Brief for the Commonwealth at 4.

3Dennis’s request is not included in the record or the docket.       Thus, it is
unclear when he filed the request.

4 An order granting Dennis’s request is not included in the record. However,
the October 14, 2016 docket entry states the following, in relevant part:
“Defense request for Interlocutory Appeal resulting from DENIED Written
Defense Motion to Suppress Heard by the Court on July 22, 2016[,] is
GRANTED; Case continued for Status of Appeal.” Docket Entry, 10/14/16.



                                           -2-
J-S80038-17


may appeal only from a final judgment of sentence, and an appeal from any

prior order or judgment will be quashed.”); Commonwealth v. Brister, 16

A.3d 530, 533 (Pa. Super. 2011) (stating that “[t]he appealability of an

order directly implicates the jurisdiction of the court asked to review the

order.”) (citation omitted). It is well-settled that this Court “may consider

the issue of jurisdiction sua sponte.” Ivy, 146 A.3d at 255.

      “In this Commonwealth, an appeal may only be taken from: 1) a final

order or one certified by the trial court as final; 2) an interlocutory order as

of right; 3) an interlocutory order by permission; or 4) a collateral order.”

Brister, 16 A.3d at 533 (citation omitted).

      Initially, the trial court’s denial of Dennis’s Motion to Suppress is not a

final order, as it did not dispose of all claims and parties.     See Pa.R.A.P.

341(b)(1); Commonwealth v. Slaton, 556 A.2d 1343, 1350 (Pa. Super.

1989) (en banc) (stating that “the element of finality, which is the basis of

appealability, is lacking in an order denying suppression and the defendant

should have no right of appeal from such order.”) (citation and emphasis

omitted).

      Further, the Order in question does not meet the requirements of an

interlocutory order as of right. See Pa.R.A.P. 311 (stating the requirements

of when an interlocutory appeal may be taken as of right); see also Ivy,

146 A.3d at 255 (noting that under Pa.R.A.P. 311(d), in a criminal case, only




                                      -3-
J-S80038-17


the Commonwealth has the right to take an interlocutory appeal as of right

under the circumstances defined).

      With regard to an interlocutory order by permission, our Court noted

the following:

      An interlocutory appeal of this nature may only be taken by the
      filing of a Petition for permission to appeal pursuant to Chapter
      Thirteen of the Rules of Appellate Procedure. Otherwise, the
      appeal will be quashed because the filing of the Petition is
      jurisdictional in nature. Prior to the filing of such Petition,
      however, the trial court must certify the Order from which an
      appeal is sought to be taken pursuant to 42 Pa.C.S.A. § 702(b),
      which states:

        (b) Interlocutory appeals by permission.—When a court
        or other government unit, in making an interlocutory order
        in a matter in which its final order would be within the
        jurisdiction of an appellate court, shall be of the opinion that
        such order involves a controlling question of law as to which
        there is substantial ground for difference of opinion and that
        an immediate appeal from the order may materially
        advance the ultimate termination of the matter, it shall so
        state in such order. The appellate court may thereupon, in
        its discretion, permit an appeal to be taken from such
        interlocutory order.

      [42 Pa.C.S.A. § 702(b).] We have held that such certification is
      a jurisdictional prerequisite to the filing of a Petition for
      permission to appeal pursuant to Chapter Thirteen of the
      Appellate Rules of Procedure. If the trial court’s Order from
      which the appeal is sought to be taken contains the requisite
      certification and if a Petition for permission to appeal is filed
      pursuant to Chapter Thirteen, only then may we exercise our
      discretion to permit the appeal. If a Petition for permission to
      appeal is filed without the requisite Section 702(b) statement or
      if no Petition for permission to appeal is filed with the appellate
      court, the appeal will be quashed, as we are without jurisdiction
      to exercise our discretion in this regard.

Brister, 16 A.3d at 534-35 (citations omitted).


                                     -4-
J-S80038-17


       Following a review of the certified record and docket, the trial court did

not certify the Order pursuant to section 702(b), nor did Dennis file a

petition for permission to appeal pursuant to Appellate Rule 1311.5        Thus,

the Order is not appealable on these grounds. See Ivy, 146 A.3d at 255-56

(stating that because the trial court did not certify the order, and no petition

seeking permission to appeal was filed, this Court could not grant the

permission to appeal); Brister, 16 A.3d at 535 (same).

       Finally, we conclude that the Order in question is not a collateral order.

A collateral order is defined as “an order separable from and collateral to the

main cause of action where the right involved is too important to be denied

review and the question presented is such that if review is postponed until

final judgment in the case, the claim will be irreparably lost.”       Pa.R.A.P.

313(b). Here, if Dennis is convicted, he would be free to raise the denial of

the Motion to Suppress in his direct appeal.       See Ivy, 146 A.3d at 256

(noting that trial court’s decision to admit evidence was not a collateral order



____________________________________________


5 We note that “if the trial court refuses to amend its order to include the
prescribed statement of section 702(b), a petition for review under Chapter
15 [of the Rules of Appellate Procedure] of the unappealable order of denial
is the proper mode of determining whether the case is so egregious as to
justify prerogative appellate correction of the exercise of discretion by the
lower tribunal.” Brister, 16 A.3d at 535 (quotation marks and brackets
omitted). However, because there was no certification of the Order pursuant
to section 702(b), the procedure set forth in Chapter 15 of the Rules of
Appellate Procedure is inapplicable. See id.



                                           -5-
J-S80038-17


because even if defendant was convicted, he could raise such a claim on

direct appeal).

      Because there is no jurisdiction to consider Dennis’s appeal, we quash

the appeal. See Ivy, supra; Brister, supra.

      Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/15/18




                                   -6-